                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:19-cv-00011-FDW

RANDY SCOTT CHAPMAN,                )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
JOHNATHAN STARNES, et al.           )                         ORDER
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint pursuant to

28 U.S.C. § 1915(e) and § 1915A. [Doc. 1]. Plaintiff is proceeding in forma pauperis. [Docs. 2,

8].

I.     BACKGROUND

       Pro se Plaintiff Randy Scott Chapman (“Plaintiff”) is an inmate of the State of North

Carolina, currently incarcerated at Catawba Correctional Center in Newton, North Carolina.

Plaintiff filed this action on February 1, 2019, pursuant to 42 U.S.C. § 1983, based on conditions

while he was confined at Alexander County Jail (the “Jail”) in Taylorsville, North Carolina.

Plaintiff has named four Defendants, both in their official and individual capacities: (1) Johnathan

Starnes, identified as an Assistant Administrator/Lieutenant at the Jail; (2) Adrian Davis, identified

as an Assistant Administrator/Lieutenant at the Jail; and (3) Phillip Starnes, identified as an

Administrator/Captain at the Jail. [Doc. 1]. Plaintiff alleges that he was put in a cell that “had no

drinking water” for a period of approximately seven days as punishment for having two mats on

his bed, because Plaintiff “was only allowed one mat.” [Doc. 1 at 3]. Plaintiff also alleges that

Defendants were aware or should have known “what was taken place in the jail.” [Id. at 3-4].
        Plaintiff attempts to bring claims against these Defendants for various constitutional

violations, including an Eighth Amendment claim against Defendant Johnathan Starnes for cruel

and unusual punishment and claims against Defendants Davis and Phillip Starnes for denial of

Equal Protection of the Law. [Id. at 3-4.] Plaintiff also makes a general claim against Defendant

Davis for denial of water, which the Court will construe as an Eighth Amendment claim. [Id. at

3].

        Plaintiff claims that as a result of being held in a cell with no drinking water for seven days,

he “started to experience bad cramps, chaped [sic] lips, and back pain” and high blood pressure.

[Id. at 4-5].

        For relief, Plaintiff seeks compensatory and punitive damages.

 II.    STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, §

1915A requires an initial review of a “complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity,” and the court must

identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

seeks monetary relief from a defendant who is immune from such relief. In its frivolity review,

this Court must determine whether the Complaint raises an indisputably meritless legal theory or

is founded upon clearly baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).




                                                   2
III.     DISCUSSION

         The Eighth Amendment protects prisoners from inhumane methods of punishment and

from inhumane conditions of confinement. Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir.

1996).    “Prison conditions may be harsh and uncomfortable without violating the Eighth

Amendment prohibition against cruel and unusual punishment.” Dixon v. Godinez, 114 F.3d 640,

642 (7th Cir. 1997). Rather, extreme deprivations are required, and “only those deprivations

denying the minimal civilized measure of life’s necessities are sufficiently grave to form the basis

of an Eighth Amendment violation.” Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Wilson

v. Seiter, 501 U.S. 294, 298 (1991) (internal quotation omitted)). The plaintiff must allege facts

sufficient to support a claim that prison officials knew of and disregarded a substantial risk of

serious harm. Farmer v. Brennan, 511 U.S. 825, 847 (1994). A plaintiff must also generally allege

“a serious or significant physical or emotional injury resulting from the challenged conditions.”

Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993).

         Here, taking Plaintiff’s allegations as true and drawing all reasonable inferences in

Plaintiff’s favor, the Court finds that Plaintiff’s Eighth Amendment claim against Defendants

Johnathan Starnes and Davis survives initial review in that it is not clearly frivolous.

         As to Plaintiff’s claim that he was denied equal protection of the law, Plaintiff first must

demonstrate that he has been treated differently from others with whom he is similarly situated,

and that the unequal treatment was the result of intentional or purposeful discrimination. Morrison

v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001). In doing so, the plaintiff must set forth “specific,

non-conclusory factual allegations that establish an improper [discriminatory] motive.” Williams

v. Hansen, 326 F.3d 569, 584 (4th Cir. 2003) (quoting Trulock v. Freeh, 275 F.3d 391, 405 (4th

Cir. 2001)). While the Court might infer that Plaintiff was treated differently by being placed in a



                                                  3
cell “with water problems,” Plaintiff has not alleged any facts tending to show that Defendants

participated in any purposeful discrimination.        Thus, Plaintiff fails to state a Fourteenth

Amendment Equal Protection claim and this claim does not survive initial review. As such,

Defendant Phillip Starnes will be dismissed as a Defendant in this case.

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff’s Complaint survives initial review as to Plaintiff’s

Eighth Amendment claim against Defendant Jonathan Starnes and Defendant Davis under 28

U.S.C. § 1915(e) and § 1915A, but not as to Plaintiff’s Fourteenth Amendment claim. Defendant

Phillips Starnes, therefore, will be dismissed.

       IT IS, THEREFORE, ORDERED that:

       (1) Plaintiff’s Complaint [Doc. 1] survives initial review under 28 U.S.C. § 1915(e) and §

           1915A as to Plaintiff’s Eighth Amendment claim, but not as to Plaintiff’s Fourteenth

           Amendment claim. Defendant Phillip Starnes shall be dismissed.

       (2) The Clerk is directed to mail summons forms to Plaintiff for Plaintiff to fill out and

           identify Defendants Johnathan Starnes and Defendant Davis in the summonses for

           service of process, and then return the summonses to the Court. Plaintiff is required to

           provide the necessary information for the U.S. Marshal to effectuate service. Once the

           Court receives summonses from Plaintiff, the Clerk shall then direct the U.S. Marshal

           to effectuate service upon Defendants.

                                                      Signed: November 27, 2019




                                                  4
